Citation Nr: 1538195	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  14-07 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis.

3.  Entitlement to an initial compensable rating for restless leg syndrome.

4.  Entitlement to an initial compensable rating for urticaria (also claimed as dermatitis).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from January 1999 to May 1999 and from May 2002 to January 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Regional Office (RO) in Waco, Texas.  During the pendency of the appeal, the RO granted a 10 percent initial rating for service-connected bilateral plantar fasciitis in a January 2014 rating decision.  The Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues of service connection for anxiety, arthritis, depression, eczema, erectile dysfunction, gastrointestinal disorder, high cholesterol, panic attacks, and increased ratings for posttraumatic stress disorder, acid reflux disease, and sleep apnea have been raised by the record in a November 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to an initial compensable rating for urticaria (claimed as dermatitis) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1.  Throughout the entire rating period, hearing loss has been manifested at worst by average pure tone air conduction threshold at 1,000, 2,000, 3,000, and 4,000 Hertz of 31 decibels in the right ear and 26 decibels in the left ear, and speech recognition ability (Maryland CNC test) of 80 percent in both ears.

2.  The Veteran's bilateral plantar fasciitis symptoms are manifested by moderate symptoms with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.

3.  The Veteran's restless leg syndrome is not manifested by any current symptoms.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).

2.  The schedular criteria for a rating in excess of 10 percent for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, DC 5276.

3.  The schedular criteria for a compensable rating for restless leg syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.124a, DC 8620.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board observes that words such as "moderate," "severe," and "pronounced," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

Rating for Bilateral Hearing Loss

The Veteran received a noncompensable rating for bilateral hearing loss, effective January 21, 2010.  Hearing loss is rated using 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100.  Under DC 6100, hearing impairment evaluations are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

After a full review of the record, and as discussed below, the Board concludes that a compensable rating for bilateral hearing loss is not warranted.  

On the authorized VA audiological evaluation in December 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
30
40
45
36
LEFT
30
20
25
40
29

Speech audiometry revealed speech recognition ability of 96 percent in both ears.

On the authorized VA audiological evaluation in September 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
25
35
35
31
LEFT
25
15
25
40
26

Speech audiometry revealed speech recognition ability of 80 percent in both ears.

The Board has considered the Veteran's and his family member's statements of record that a higher disability rating is warranted for his bilateral hearing loss.  To determine the appropriate rating evaluation for the Veteran's hearing loss, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b).  The Board will use the September 2010 VA examination results to rate the Veteran for this period as they show the most severe hearing loss symptoms.  Because the Veteran's lesser pure tone threshold average from 1000 hertz to 4000 on the right side was 31 decibels with 80 percent speech discrimination, Table VI assigns the Roman numeral III to the right ear.  The Veteran's left ear pure tone threshold average was 26 decibels, with speech discrimination of 80 percent.  Table VI indicates the assignment of Roman numeral III for the left ear. 

Next, DC 6100 directs the rating specialist to apply the Roman numerals derived from Table VI, to Table VII.  Specifically, the horizontal rows of Table VII represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Where the row for Roman numeral III and the column for Roman numeral III intersect, Table VII reveals that a rating of zero percent is warranted.  There is no other evidence of record that addresses the schedular rating criteria.  While the Veteran is competent to report symptoms of decreased hearing, the Board, nonetheless, is bound to use the rating criteria identified in 38 C.F.R. § 4.85.

Based on the foregoing, the Board concludes that the Veteran's bilateral hearing loss has not warranted a compensable rating throughout the entire period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Rating for Bilateral Plantar Fasciitis

The Veteran contends that a higher rating is warranted than his initial 10 percent disability rating for bilateral plantar fasciitis.  This disability has been rated by analogy pursuant to the criteria under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276 (2015).  

Under DC 5276, which is applied for disabilities resulting from acquired flat feet, a 10 percent disability rating is assigned for moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent disability rating is warranted for severe bilateral involvement, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, etc.  A 50 percent disability rating is assigned for pronounced bilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  Id.

Consistent with Schafrath, the Board has also considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4, for the Veteran's plantar fasciitis disability.  Schafrath, 1 Vet. App. at 589.  In doing so, the Board notes that potentially applicable criteria for rating the Veteran's disability are available under 38 C.F.R. § 4.71, DC 5284.

Under DC 5284, foot injuries that are shown to be moderate in severity are assigned a 10 percent disability rating.  Moderately severe foot injuries are assigned a 20 percent disability rating.  Severe foot injuries are assigned a 30 percent disability rating.  In instances where the foot injury has resulted in actual loss of use of the foot, a schedular maximum 40 percent disability rating is warranted.

The Board also notes that additional rating criteria for foot disabilities are also provided under DC 5277 (for bilateral weak foot), DC 5278 (for acquired pes cavus or claw foot), DC 5279 (for anterior metatarsalgia or Morton's disease), DC 5280 (for hallux valgus), DC 5281 (for hallux rigidus), DC 5282 (for hammer toes), and DC 5283 (for malunion or nonunion of the tarsal or metatarsal bones).  Nonetheless, as the evidence does not demonstrate the presence of such disorders as weak foot, pes cavus, anterior metatarsalgia or Morton's disease, hallux valgus, hallux rigidus, hammer toes, and malunion or nonunion of the tarsal or metatarsal bones, DCs 5277 through 5283 are not applicable in this case.

After a full review of the record, and as discussed below, the Board concludes that an initial rating in excess of 10 percent for bilateral plantar fasciitis is not warranted.  

On VA examination in December 2009, the Veteran endorsed sharp pain intermittent, severe sharp pain in both feet on weight bearing.  He said that pain was precipitated by prolonged walking and standing, but alleviated by rest with his feet elevated.  The Veteran said that he sometimes has swelling in his feet that can last all day, but pain is resolved within three to four hours.  The examiner noted that shoe inserts were issued while the Veteran was in service, and this improved his ability to stand or walk for long periods of time.  The examiner diagnosed bilateral plantar fasciitis, mild.

The Veteran received another VA examination in September 2010.  At this time, there was evidence of painful motion of the left foot, and objective evidence of tenderness of the plantar aspect of the foot from mid-heel area to forefoot with very tight plantar fascia of both feet.

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his bilateral plantar fasciitis.  The Veteran is competent to report symptomatology relating to his bilateral foot disorder because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating such to the appropriate DCs.  The Board finds that the question of the severity of his bilateral foot disorder is medically complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  To the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiners' findings.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners during the current appeal and offered relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the evaluation criteria for this disability.

Accordingly, the Board finds that the medical examination opinions and findings are of greater probative value than the Veteran's allegations regarding the severity of his bilateral foot disorder.  The Veteran does not meet the DC 5276 criteria for a rating in excess of 10 percent because he has not been shown to have severe bilateral or unilateral involvement, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, etc.  

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's service-connected bilateral plantar fasciitis is primarily manifested by moderate symptoms with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, bilateral.  There is no medical or lay evidence of other foot symptoms that would not result in the pyramiding of other foot-related Diagnostic Codes.  The Board has considered whether higher ratings are available under DC 5284 for other foot injuries.  The Board finds that at no time during the pendency of this appeal has the Veteran's bilateral plantar fasciitis disability been shown to result in moderately severe symptoms.  The Veteran's bilateral plantar fasciitis symptoms are clearly accounted for in the 10 percent rating pursuant to DC 5276.

Based on the foregoing, the Board concludes that the Veteran's bilateral plantar fasciitis has been no more than 10 percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Rating for Restless Leg Syndrome

The Veteran contends that an initial compensable rating is warranted for restless leg syndrome.  This disability has been rated by analogy pursuant to the criteria for sciatic nerve neuritis found under 38 C.F.R. § 4.124a, DC 8620.  

Under DC 8620, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating requires complete paralysis of the sciatic nerve.  When there is complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Id.

After a full review of the record, and as discussed below, the Board concludes that an initial compensable rating for restless leg syndrome is not warranted.  

On VA examination in December 2009, the Veteran reported that he was diagnosed with restless leg syndrome while in service, but he does not take any medication for this condition.  He stated that he sleeps better and has less trouble with restless leg syndrome since he started using a CPAP machine.  Neurological examination of the lower extremities revealed sensory sensation intact to soft touch, vibration, and sharp/dull discrimination, bilaterally.  Motor examination was 5/5 bilaterally in the lower extremities.  Deep tendon reflexes were normal bilaterally, and no abnormal reflexes were noted.  The examiner provided a diagnosis of restless leg syndrome.

The Veteran received another VA examination in September 2010.  Physical examination revealed motor, sensory, and deep tendon reflexes to be intact.  No current symptoms or abnormalities were noted.  No prescribed medications were reported to be used by the Veteran for this syndrome.  

The Veteran does not meet the DC 8620 criteria for a compensable rating because he has not been shown to have mild, incomplete paralysis of the sciatic nerve.  The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his restless leg syndrome.  However, the Board finds that the question of the severity of his restless leg syndrome is medically complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  To the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiners' findings.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners during the current appeal and provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the evaluation criteria for this disability.

The Board finds that the medical examination opinions and findings are of greater probative value than the Veteran's allegations regarding the severity of his restless leg syndrome.  

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's service-connected restless leg syndrome is primarily manifested by reduced symptoms due to use of a CPAP machine and no use of medication.  There is no medical or lay evidence of other restless leg symptoms that would not result in the pyramiding of other related Diagnostic Codes.  The Veteran's restless leg syndrome symptoms are clearly accounted for in the noncompensable rating pursuant to DC 8620.

Based on the foregoing, the Board concludes that the Veteran's restless leg syndrome has been no more than 0 percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

TDIU and Extraschedular Consideration

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not indicate that the Veteran's disabilities have made him unable to secure or follow any substantially gainful occupation; therefore, the record does not raise the issue of unemployability.

The Board has also considered whether referral for an "extraschedular" rating is warranted for these service-connected disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected bilateral hearing loss above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of certain decibel levels resulting in symptoms of hearing loss; thus, the demonstrated manifestations specifically associated with his service-connected bilateral hearing loss - namely decreased hearing ability - are contemplated by the provisions of the rating schedule.  The schedular rating criteria used to rate the Veteran's service-connected bilateral plantar fasciitis above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of foot symptom severity; thus, the demonstrated manifestations specifically associated with his service-connected bilateral plantar fasciitis - namely moderate symptoms with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, bilateral - are contemplated by the provisions of the rating schedule.  The schedular rating criteria used to rate the Veteran's service-connected restless leg syndrome above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of nerve symptom severity; thus, the demonstrated manifestations specifically associated with his service-connected restless leg syndrome - specifically normal nerves - are contemplated by the provisions of the rating schedule.

As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's disabilities, and referral for consideration of an extra-schedular evaluation is not warranted.


ORDER

An initial compensable rating for bilateral hearing loss is denied.

An initial rating in excess of 10 percent for bilateral plantar fasciitis is denied.

An initial compensable rating for restless leg syndrome is denied.


REMAND

Unfortunately, the Veteran's claim for a higher rating for urticaria must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran indicated in November 2014 that he is still receiving treatment for his service-connected urticaria.  There is a partial VA treatment record indicating that he has current skin symptoms, but there is no date attached to this treatment record and the physician's notes would be inadequate for rating purposes.  As a result, the Board finds that an updated VA examination is warranted in order to determine the current nature and severity of his skin-related symptoms.  "VA regulations specifically require the performance of a new medical examination ... [when] 'evidence indicated there has been a material change in a disability or that the current rating may be incorrect.'" Caffrey v. Brown, 6 Vet. App. 377, 381 (quoting 38 C.F.R. § 3.327(a)) (1994).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran whether there are any additional VA or private treatment records which have not yet been identified regarding right shoulder treatment.  The AOJ should also obtain any outstanding VA treatment records dated from September 2009 to the present and associate them with the Veteran's file.  If no records are obtained, or a negative response is returned, associate such response with the claims file.

2.  Schedule the Veteran for a VA examination to assess the current nature and severity of his skin disability.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  

If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  The supplemental statement of the case must contain a discussion regarding all pertinent evidence of record.  After the Veteran has an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


